          Case 1:20-cv-04604-KPF Document 27 Filed 09/23/20 Page 1 of 2


                                                                       MEMO ENDORSED
                                                              September 22, 2020

Via ECF & Email: Failla NYSDChambers@nysd.uscourts.gov
Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

       Re:     Ideavillage Products Corp., et al. v. Copper Compression Brands, LLC, et al.
               Case no: 20-cv-04604

Dear Judge Failla:

        We represent Defendants Copper Compression Brands LLC and Copper Compression
LLC (“Defendants”), and write this letter pursuant to Your Honor’s Individual Rules to
respectfully request a short (one or two week) adjournment of the upcoming conference now
scheduled for September 29th (Dkt. 15).

        Plaintiffs’ Reply to Defendants’ Counterclaims is currently due on September 29th, the
same day as the court conference. Defendants believe it would be prudent to see the content of
Plaintiffs’ Reply so that counsel can more fully discuss settlement with our clients in light of that
Reply, and prior to the meet and confer with Plaintiffs’ counsel in anticipation of the Court
pretrial conference. In particular, pursuant to Rule 26(f), the parties are required to discuss the
possibilities for promptly settling or resolving the case in their meet and confer before the
conference with the Court. The short extension being requested would allow them to do so. In
addition, we respectfully wish to review Plaintiffs’ Reply in advance of the initial conference, so
that we can have a more productive initial conference with the Court. The short extension would
allow that as well.

         Plaintiffs do not consent to this adjournment. They believe that since the parties had
previous extensions of 2 months to answer the complaint to work out a settlement that did not
pan out, the scheduled conference should not be adjourned. However, Defendants believe that a
short extension, such as a week or two, will allow counsel to more fully discuss settlement with
its client based on Plaintiffs’ Answer to the Counterclaims, and to determine how to proceed,
with no prejudice to the Plaintiffs.

         No previous requests for adjournments have been made. As the scheduled conference is
the first pretrial conference and no schedule has yet been Ordered by the Court, adjournment will
not affect any milestone in the case.

       We thank the Court for its attention to this matter.

                                                              Sincerely yours,

                                                              /s/ Lee A. Goldberg

                                                              Lee A. Goldberg
Case 1:20-cv-04604-KPF Document 27 Filed 09/23/20 Page 2 of 2
